Swanson, J.
(concurring)—I concur in the majority opinion's terse disposition of this appeal, but fear the sheer novelty of the circumstances which resulted in the contempt orders may obscure ready recognition of the central issue in the case without further amplification.
Appellant Bly seeks to classify this case as one involving an arbitrary imposition of a "dress code” in violation of his constitutional rights. A careful reading of the record makes it clear that this is not such a case. We express no opinion as to how we would resolve the issue of the proper imposition of a "dress code." Such a question must await further litigation. What is involved here is Bly's direct and continuing challenge to the trial judge's judicial authority. To put the issue into proper focus, a more detailed statement of the facts is necessary.
*472Bly appeared in the courtroom of Judge Wilson sometime in April of 1979 wearing a short-sleeved shirt, open at the collar. According to the court's order of contempt, because of Bly's somewhat unique status as a frequent pro se litigant, he was ordered to wear a coat and tie the next time he appeared in court. On May 10, 1979, Bly appeared in court while representing himself in a civil action. Bly was not wearing a coat and tie, and the judge noted for the record that for reasons of preserving a level of decorum in the courtroom and because Bly appeared "in front of this court more than most attorneys", Bly had previously been told to wear a coat and tie. The judge asked Bly why he was not so attired, and Bly responded that he could not afford a coat and tie. The judge then took judicial notice that he had previously seen Bly parading with some sort of signs in front of the court building wearing a coat and tie.2 He therefore found Bly in contempt and renewed his directive to wear a coat and tie.
On May 17, 1979, Bly again appeared in Judge Wilson's courtroom, and, again, he was without a coat and tie. The judge asked why, and Bly responded that he could not afford coats, ties and suits, and that he had no wife to launder them, and that he could not afford to use a commercial laundry. However, Bly then admitted that
I own many coats, many shirts, many neckties; but the one thing is plain and simply that since you issued your order the last time that you are bound and determined in your own way to make me look like one of these people. I'll tell you one thing: I'll join a nudist colony if a mode of dress has anything whatever to do with appearing to look like an attorney.
Later, the judge asked Bly if he had a coat, whether he would put it on. Bly's response was as follows:
I certainly would not. I plain and simply would not, because as I say, you are controlling my dress; you *473already attempt to control my mind, you tell me what I should think and so forth, and it just isn't going to be.
Finally, the judge indicated that he had brought a coat of his own for Bly to wear while in court, and Bly stated, "I wouldn't put it on my back after being on yours.1' Bly was then again found in contempt for his failure to comply with the court's order.
The question is not whether a judge can require laymen to conform to some type of "dress code"; the record makes clear that with regard to other persons who had appeared before Judge Wilson no question was ever raised regarding proper attire. However, it was Bly's status as a frequent pro se litigant and the court's desire to preserve a level of decorum consistent with the seriousness and solemnity of court proceedings that prompted the judge's directive that Bly be properly dressed. It was those same factors that made the order reasonable.
We must uphold a trial judge's reasonable use of authority to conduct legal affairs in his own courtroom. Judge Wilson gave Bly every opportunity to comply with his order. Bly offered no reasonable explanation, nor reason nor excuse, for his failure to comply. Compliance placed no unreasonable burden upon him. This is simply a case where an experienced litigant with many pro se court appearances was deliberately and contemptuously "baiting" the trial judge. We cannot condone such open defiance of the judge's authority. Under the uncommon and peculiar circumstances of this case, we uphold the trial court's decision.

In his order of contempt dated May 10, 1979, the judge further found that he had seen Bly outside the judge's personal residence on May 2, 1979, wearing a coat and tie.